                      Case 1:20-cv-02502-LJL Document 32
                                                      33 Filed 05/24/21
                                                               05/25/21 Page 1 of 2




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                        ZACHARY KALMBACH
Corporation Counsel                             100 CHURCH STREET                            Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                   Phone: (212) 356-2322
                                                                                                       Fax: (212) 356-3509
                                                                                             Email: zkalmbac@law.nyc.gov


                                                                     May 24, 2021
      BY ECF                                    3ODLQWLIIVDUHGLUHFWHGWRVHUYHGLVFRYHU\UHTXHVWVE\-XQH
      Honorable Lewis J. Liman                  'HIHQGDQWVKDOOVHUYHLWVPRWLRQWRELIXUFDWHRQRUEHIRUH
      United States District Judge              -XQH
      Southern District of New York
      500 Pearl Street
      New York, New York 10007
                         Re:   Carol Lopez et al. v. City of New York, et al.,
                               20 Civ. 2502 (LJL)
                                                                                 
      Your Honor:
                       I represent the City of New York and Officer Saline in the above-referenced
      matter. Defendants write to respectfully request an extension of time to file their letter motion to
      bifurcate Monell discovery in this matter, from June 2, 2021 to 14 days after plaintiff serves
      defendants with her first set of discovery requests. Plaintiff takes no position and does not object
      to this request.
                     By way of background, the parties appeared for an Initial Conference in this
      matter on May 12, 2021. During the conference, the parties discussed defendants’ anticipated
      motion to bifurcate Monell discovery. The Court directed the parties to meet and confer on the
      issue, and ordered defendants to file their motion on or before June 2, 2021. The Court further
      directed that defendants’ motion should set out the specific discovery which would be affected
      by a bifurcation order.
                     The parties have met and conferred on the issue of bifurcation on two occasions,
      for approximately an hour total. Plaintiff has indicated that she does not presently intend to
      serve any document requests that are Monell-specific, and has described broadly the categories
      of information she anticipates seeking that are related to her Monell claims. Plaintiff has also
      indicated her belief that there is no discovery that would be affected by a bifurcation order. As
      such, defendants are not yet able to specifically describe the discovery that would be affected by
      a bifurcation order. However, plaintiff has not yet served her initial discovery requests—which
      are due June 14, 2021—and thus defendants have not been able to make their own assessment of
      whether certain discovery would be subject to a bifurcation order. Defendants respectfully
      submit that their receipt and review of plaintiff’s initial discovery requests will: (1) allow for the
      parties to have a more substantive discussion on this issue and potentially come to an agreement
      so as to avoid defendants’ motion entirely; or (2) allow defendants to provide the Court with a
      bifurcation motion that clearly sets out the discovery to be bifurcated.
          Case 1:20-cv-02502-LJL Document 32
                                          33 Filed 05/24/21
                                                   05/25/21 Page 2 of 2




                Accordingly, in the interest of efficiency and the conservation of time and
resources, defendants respectfully request that the Court extend the deadline to file a motion to
bifurcate, if any, to 14 days after plaintiff serves defendants with her first set of discovery
requests. Such an extension would not disrupt the current discovery schedule and would provide
defendants time to review plaintiff’s requests, identify which requests, if any, would be subject
to bifurcation, and either: (1) resolve the issue with plaintiff; or (2) file a motion to bifurcate
which fully outlines the practical effect of a bifurcation order in this matter.
               Defendants thank the Court for its time and consideration in this matter.


                                                            Respectfully submitted,

                                                            /s/ Zachary Kalmbach
                                                            Zachary Kalmbach
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division


cc:    By ECF:
       J. Remy Green, Esq.
       Jessica Massimi, Esq.
       Cohen & Green, P.L.L.C.
       Attorneys for plaintiff




                                              -2-
